Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-20 are currently pending and are under examination, noting that the claims were filed in a preliminary amendment June 19, 2020, after the filing date of February 24, 2020.
	Benefit of priority is to February 6, 2014.

The disclosure is objected to because of the following informalities: 
Figure 14 comprises sequences without sequence identification numbers in the drawing or in the legend.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  At line 6, mutation H155R is presented twice. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Reference is made to the diagram comprising instant Figure 1 below.
	In Claim 1 is drawn to an in vitro method for producing RebM wherein the starting materials are steviol,and a steviol glycoside have a 13-O-glucose, a 19-O-glucose, or both a 13-O-glucose and a 19-O-glucose, which is taken to be  starting materials steviol, steviol 13-O glucoside, steviol 19-O-glucoside, and rubusoside as circled below. Steviol and steviol -19-O-glucoside have been “X’ed” out because neither are acted on by a UGT enzyme capable of a beta 1,2 glycosylation at the C2 position of the “13-O-glucose”, or an enzyme capable of a beta 1,3, glycosylation at the C3 position of the “13-O-glucose”; these enzymes are marked/arrowed as C2a and C3 in the diagram, and are UGT91D2e and UGT76G1, respectively. The enzyme EUGT11 (marked/arrowed as C2b) appears to be a second downstream second enzyme that is an enzyme capable of a beta 1,2 glycosylation at the C2 position of the “19-O-glucose”, to form RebE and RebD. 
	Thus, it is not clear how steviol and steviol -19-O-glucoside are substrates for the “first UGT enzyme (that is UGT91D2e) that is capable of a beta 1,2 glycosylation at the C2 position of the “13-, 19, or 13- and 19--O-glucose”. It is not clear how the first UGT enzyme capable of a beta 1,2 glycosylation at the C2 position of the “19-O-glucose” as well as the “13-O-glucose”, especially when the figure depicts glycosylation at the 13-OH position only.  It is not clear how this first UGT enzyme is EUGT11 (that converts 
	Alternatively, if the first enzyme is EUGT11, then none of the substrates will be acted on by the EUGT11 (C2b) or the or an enzyme capable of a beta 1,3, glycosylation at the C3 position of the “13-O-glucose” (C3). 

    PNG
    media_image1.png
    358
    609
    media_image1.png
    Greyscale


	Claim 3 states that the starting composition is further contacted with a second UGT enzyme capable of a beta 1,2 glycosylation at the C2 position of the “O-glucose”, yet is not clear how the first and second UGT enzyme capable of a beta 1,2 glycosylation at the C2 position of the “O-glucose” are distinguished one from the other.
	Claim 7 lists many amino acid substitutions in SEQ ID NO: 2 which is UGT76G1 shown as C3 in the diagram. The specification at [00104] and [00105 teach that 
	Claim 6 states that the starting composition comprises stevioside, and RebA, B, E, D or mixtures thereof. Glycosides RebE and RebD do not comprise the 13- or 19-O-glucose, and none of the glycosides find antecedent basis in Claim 1. The starting composition may further comprise the listed glycosides.
	Claims 8-13 and 15- 20 lack antecedent basis in in Claim 1 because Claim 1 is drawn to an in vitro, cell-free method for producing RebM, comprising contacting a composition comprising the substrates steviol,and a steviol glycoside have a 13-O-glucose, a 19-O-glucose, or both a 13-O-glucose and a 19-O-glucose, and not a cell comprising these substrates, the starting composition contacted with the UGT enzymes. Therefore, the method of Claim 1 will not be taken as a whole cell in vitro method, and Claims 9-13 and 15- 20 lack antecedent basis in in Claim 1. The specification distinguishes whole cell bioconversion from in vitro methods, see:

[0011] In particular, expression of one or more uridine 5'-diphospho (UDP) glycosyl transferases described herein, such as EUGT11, UGT74G1, UGT76G1, UGT85C2, and UGT91D2, facilitate production and accumulation of Rebaudioside M or Rebaudioside D in recombinant hosts or certain in vitro systems. 

or whole cell in vitro method.

[0071] In some aspects, bioconversion methods as disclosed herein comprise enzymatic bioconversion or whole cell bioconversion.

	Claim 1 does not state that the substrates steviol,and a steviol glycoside have a 13-O-glucose, a 19-O-glucose, or both a 13-O-glucose and a 19-O-glucose are fed to a cell and converted to an end-product such as RebM:
[00229] In some embodiments, Rebaudioside M can be produced using whole cells that are fed raw materials that contain precursor molecules such as steviol and/or steviol glycosides, including mixtures of steviol glycosides derived from plant extracts. The raw materials can be fed during cell growth or after cell growth. The whole cells can be in suspension or immobilized. The whole cells can be entrapped in beads, for example calcium or sodium alginate beads. The whole cells can be linked to a hollow fiber tube reactor system. The whole cells can be concentrated and entrapped within a membrane reactor system. The whole cells can be in fermentation broth or in a reaction buffer. Similar methodology can be applied to fermentation of recombinant cells.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The specification does not teach the method of Claim 1. For example, the specification does not teach a starting composition comprising substrates steviol and a steviol glycoside have a 13-O-glucose, a 19-O-glucose, or both a 13-O-glucose and a 19-O-glucose. Further, the specification describes reaction mixtures.
At pages 15-16, [0099], the specification teaches that the in vitro method for producing RebD or Reb M:
	The invention further provides in vitro methods for producing Rebaudioside D or Rebaudioside M, comprising: 
	(a) adding one or more of
	 a UGT85C2 polypeptide comprising a UGT85C2 polypeptide having 55% or greater identity to the amino acid sequence set forth in SEQ ID NO:26; 

	a UGT76G1 polypeptide comprising a UGT76G1 polypeptide having 50% or greater identity to the amino acid sequence set forth in SEQ ID NO:2; 
	a UGT91d2 polypeptide comprising a UGT91d2 polypeptide having 90% or greater identity to the amino acid sequence set forth in SEQ ID NO:26 or a functional15 
homolog thereof, 
	a UGT91d2e polypeptide having a substitution at residues 211 and 286 of SEQ ID NO:15 or a combination thereof; 
	a EUGT11 polypeptide comprising a EUGT11 polypeptide having 65% or greater identity to the Os03g0702000 amino acid sequence set forth in SEQ ID NO:16, and 	plant-derived or synthetic steviol or steviol glycosides to the reaction mixture; 
and 
	(b) synthesizing Rebaudioside D or Rebaudioside M in the reaction mixture; and optionally 
	(c) isolating Rebaudioside D or Rebaudioside M in the reaction mixture

	which method is in contrast to Claim 1 wherein:
	 the method for producing Rebaudioside M (RebM) or a steviol glycoside composition comprising RebM, comprising 
	contacting a starting composition, comprising a steviol, a steviol glycoside having a 13-0-glucose, a 19-0-glucose, or both a 13-0- glucose and a 19-0-glucose, and/or a mixture thereof with 
and 
	a uridine 5'-diphospho (UDP) glycosyl transferase polypeptide capable of beta 1,3 glycosylation of the C3' of the 13-0-glucose, the 19-0-glucose, or both the 13-0-glucose and the 19-0-glucose of the steviol glycoside and a number of UDP-sugars, under suitable reaction conditions to transfer a number of sugar moieties from the number of UDP-sugars to the steviol glycoside,
	 thereby producing RebM or the steviol glycoside composition comprising RebM; 
	wherein the first 5'-UDP glycosyl transferase polypeptide is capable of converting 
Rebaudioside A (RebA) to Rebaudioside D (RebD) at a rate that is at least 10 times faster than the rate at which a UDP glycosyl transferase polypeptide having the amino acid sequence set forth in SEQ ID NO:15 or SEQ ID NO:86 is capable of converting 
RebA to RebD under corresponding reaction conditions; and/or 
	wherein the first 5'-UDP glycosyl transferase polypeptide is capable of converting 
higher amounts of RebA to RebD compared to the UDP glycosyl transferase polypeptide having the amino acid sequence set forth in SEQ ID NO:15 or SEQ ID NO:86 under corresponding reaction conditions. 
	See the method as described in Claims 1-7, that is, the method described in the specification does not describe the enzymes in Claim 3, the UGT of SEQ ID NO: 86 in Claim 4, the mutations of Claim 7, or starting compositions comprising stevioside, RebA, Rebaudioside B (RebB), Rebaudioside E (RebE), RebD, or mixtures thereof of Claim 6.

 Functional EUGT11 and UGT91D2 polypeptides can also utilize Rebaudioside A as a substrate, transferring a glucose moiety to the C-2' of the 19-0-glucose residue of Rebaudioside A to produce Rebaudioside D. EUGT11 can convert Rebaudioside A to Rebaudioside D at a rate that is least 20 times faster (e.g., as least 25 times or at least 30 times faster) than the corresponding rate of wildtype UGT91D2e (SEQ ID NO: 15) when the reactions are performed under similar conditions, i.e., similar time, temperature, purity, and substrate concentration. 
Therefore the claimed statement that the conversion of RebA to RebD is at least 10 times faster is new matter as well.

As noted above, the specification distinguishes whole cell bioconversion from in vitro methods and therefore converging one method into another method is new matter as set forth in Claims 8-13 and 15-20.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 29 and 30 of U.S. Patent No. 9,957,540. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patented Claim 29 is drawn to the for producing steviol glycosides via whole cell bioconversion which would read on instant Claims 8-13 and 15-20, while Claim 30 is drawn to an invitro method for producing steviol glycosides which would read on instant Claims 1-7. Therefore, the double patenting rejection will be made at this time because it is anticipated that however the claims are amended these patented methods will render them obvious.


The Examiner would not be opposed to having 2 sets of claims presented, one to the whole cell bioconversion method and one to the in vitro method. Yet, the claims must be clear and commiserate in scope with the instant specification.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656